Citation Nr: 1404549	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  03-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1988.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2003 rating decision in which the RO, inter alia, denied entitlement to TDIU.  In May 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2003.

In March 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

Thereafter, in May 2006, the Board remanded the Veteran's TDIU claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a March 2008 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In September 2009, the Board denied entitlement to TDIU, including on an extra-schedular basis.  The Veteran appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

Thereafter, in October 2011, the Board remanded the TDIU claim to the RO, via the AMC, for action consistent with the joint motion.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a June 2012 SSOC) and returned the matter to the Board.  

In December 2012, the Board again denied entitlement to TDIU, including on an extra-schedular basis.  The Veteran appealed the December 2012 Board decision to the Court.  In October 2013, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

The Board notes that, while the Veteran previously was represented by AMVETS, in June 2004, AMVETS revoked its power of attorney by way of a letter sent to VA and, during the March 2006 hearing, the Veteran clarified that he was proceeding in the appeal pro se.  In August 2010, however, the Veteran granted a power-of-attorney in favor of attorney Mark A. Lippman with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on his behalf and requested that the Veteran be afforded a new hearing with his new attorney-representative.  The Board recognizes the change in representation and will address the request for a new hearing below.  

The matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter of entitlement to TDIU, to include on an extra-schedular basis.  

As noted in the Introduction, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge in March 2006, at which time he clarified that he was proceeding with the appeal and hearing pro se.  Since the March 2006 hearing, however, the Veteran has Veteran granted power-of-attorney in favor of attorney Mark A. Lippman, who recently requested that the Veteran be afforded a new hearing.  See January 2014 statement.  

While it is general practice for a Veteran to be afforded one hearing in conjunction with a particular appeal, the Board notes that a substantial amount of evidence has been associated with the evidentiary record since the March 2006 hearing.  The Board also finds significant that the Veteran represented himself at the previous hearing, but has now obtained a new attorney-representative since that time.  

Based on the foregoing, the Board finds that the Veteran should be afforded a Board video-conference hearing, consistent with his attorney's request.  As the RO schedules Board video-conference hearings, a remand of this matter to the RO is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at the earliest available opportunity. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



